FILED
                           NOT FOR PUBLICATION
                                                                             JAN 12 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ASSE INTERNATIONAL, INC.,                        No.   16-56742

              Plaintiff-Appellant,               D.C. No.
                                                 8:14-cv-00534-CJC-JPR
 v.

REX TILLERSON, Secretary of State of             MEMORANDUM*
the United States; UNITED STATES
DEPARTMENT OF STATE; JENNIFER
ZIMDAHL GALT, Deputy Assistant
Secretary of State for Private Sector
Exchange, Bureau of Educational and
Cultural Affairs,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                            Submitted January 9, 2018**
                             San Francisco, California

Before: D.W. NELSON, BYBEE, and IKUTA, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ASSE International, Inc., appeals the district court’s denial of interim

attorney’s fees and costs. “Generally the grant or denial of interim attorney’s fees

by a district court pending litigation on the merits is not a final appealable order for

purposes of 28 U.S.C. § 1291.” Thompson v. Potashnick Constr. Co., 812 F.2d
574, 576 (9th Cir. 1987); see also Webb v. Ada County, 195 F.3d 524, 526 (9th Cir.

1999) (“Interim awards of attorney’s fees made prior to a final judgment on the

merits are generally not appealable under 28 U.S.C. § 1291.”); Gates v. Rowland,

39 F.3d 1439, 1450 (9th Cir. 1994) (“Interim attorneys’ fees awards . . . prior to

entry of a final judgment on the merits are not appealable under section 1291.”).

We see no reason to depart from this general rule, where the underlying litigation

regarding the State Department’s sanction is ongoing, and indeed, ASSE concedes

it may move for additional fees in the future. Nor does the collateral order doctrine

apply, given that the “fee award itself determines neither the total amount of fees”

due to ASSE nor ASSE’s “absolute entitlement to attorney’s fees,” Rosenfeld v.

United States, 859 F.2d 717, 720 (9th Cir. 1988), and the fee award is not

“effectively unreviewable on appeal from a final judgment.” Coopers & Lybrand

v. Livesay, 437 U.S. 463, 468 (1978).

      Accordingly, Appeal No. 16-56742 is DISMISSED for lack of jurisdiction.




                                           2